Citation Nr: 0333596	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  02-01 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Phoenix, 
Arizona



THE ISSUE

Entitlement to a clothing allowance under 38 U.S.C.A. § 1162 
for the year 2000.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel




INTRODUCTION

According to the February 2001 statement of the case (SOC), 
the veteran served on active duty from May 1954 to May 1956.  
There are no documents which are generally accepted to verify 
service, such as a DD Form 214 or a document verifying dates 
of service from the National Personnel Records Center (NPRC), 
in the file sent from the Department of Veterans Affairs 
Medical Center (VAMC) in Phoenix, Arizona, in connection with 
the claim on appeal.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2000 decision of the VAMC in Phoenix 
which denied the veteran's claim for a clothing allowance 
under 38 U.S.C.A. § 1162 for the year 2000.


REMAND

The February 2001 SOC indicates that the veteran has a 
service-connected skin condition for which he is treated with 
certain prescribed creams and lotions.  He contends that the 
creams and lotions stain his clothing and that he is 
therefore entitled to a clothing allowance.  See 38 U.S.C.A. 
§ 1162(2) (West 2002) (providing an annual clothing allowance 
to each veteran who uses medication which a physician has 
prescribed for a skin condition which is due to a 
service-connected disability and VA has determined causes 
irreparable damage to the veteran's outergarments); 
§38 C.F.R. § 3.810(a)(2) (2003).

The VAMC denied the claim in December 2000, determining that 
the veteran was using three skin medications at that time, 
two of which were lotions having a cream/lotion base, which 
would not cause damage to his clothes.  The third was 
sunscreen, about which the VAMC stated that the veteran had 
received four bottles in July, but none were ordered after 
July, and the VAMC concluded, "The amount being used is not 
enough to stain clothing."

The Board notes that evidence in the claims file shows that 
the veteran has been prescribed various creams and lotions 
for the past several years for treating his skin condition 
and, in most years, his claims for a clothing allowance have 
been approved, i.e., in 1995, 1997, 1999, and 2001, and in 
other years his claim has been denied, i.e., in 1998 and in 
the year that is the subject of this appeal, 2000.  In 1999, 
his claim was approved and the VA Form 21-8679, Eligibility 
Determination for Clothing Allowance, indicates that the 
approval was based on the use of "sunscreen."  In one of 
three green binders of medical records sent with the file in 
this case, labeled "Electronic Files #1," records entitled, 
"Medication" indicate that the same amount of sunscreen 
("Days supply:  30; Quantity:  4") was prescribed to the 
veteran for the period from June 30, 1999, to June 30, 2000, 
as was prescribed for the period from July 4, 2000, to July 
4, 2001.  In November 1999, however, his claim was granted, 
whereas, in December 2000, his claim was denied.  
Accordingly, the Board concludes that it must remand this 
case for a more complete explanation from the VAMC for the 
denial of the claim in December 2000 in order for the Board 
to be able to make a decision about the claim on appeal.

In addition, the Board notes that, in a statement from the 
veteran's representative received in August 2001, the veteran 
requested a personal hearing on this claim, but on the 
February 2002 VA Form 9 he checked a box indicating that he 
did not want a hearing before the Board.  Therefore, remand 
is required to provide the veteran with an opportunity to 
clarify this matter.

Finally, the Board notes that in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted.  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order for a claim to be 
substantiated, and it affirmed VA's duty to assist claimants 
by making reasonable efforts to get the evidence needed.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
The law applies to all claims filed on or after the date of 
its enactment or, as in this case, filed before the date of 
enactment and not yet subject to a final decision as of that 
date because of an appeal filed which abated the finality of 
the decision appealed.  38 U.S.C.A. § 5107, Note (West 2002).  
No exception to the law's broad applicability has been made 
for claims for a clothing allowance.  The veteran in this 
case, however, has been provided no notice regarding the VCAA 
or its provisions.  Accordingly, remand is required to ensure 
the veteran's due process rights in this regard.

To ensure that VA has met its duty to assist the appellant in 
obtaining evidence necessary to substantiate his claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
345 F.3d (Fed. Cir. 2003), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

2.  Write to the veteran and ask him to 
clarify whether he desires a personal 
hearing in this case, as indicated on a 
statement received from his 
representative in August 2001, and, if 
so, follow appropriate procedures with 
regard to such request with regard to the 
claim on appeal.

3.  Readjudicate the veteran's claim for 
a clothing allowance under 38 U.S.C. 
§ 1162 for the year 2000.  If the benefit 
sought on appeal remains denied, provide 
the veteran with a supplemental statement 
of the case which provides him with an 
explanation for the denial of the claim 
based on the use of sunscreen prescribed 
for the period from July 4, 2000, to July 
4, 2001, when it appears from the medical 
records in the binder, labeled 
"Electronic Files #1," that the same 
amount of sunscreen ("Days supply:  30; 
Quantity:  4") was prescribed to the 
veteran for the period from June 30, 
1999, to June 30, 2000, as was prescribed 
for the period from July 4, 2000, to July 
4, 2001, and in November 1999, his claim 
was granted while in December 2000, his 
claim was denied.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




